PER CURIAM.
We have considered the record, briefs and oral argument of counsel and find no error in the trial court’s award to appellee of lump sum alimony consisting of residential property and also which included the requirement that appellant retire the mortgage indebtedness thereon. We also find no error in the trial court’s award to appellee of a special equity in other real property of appellant resulting from improvements made thereon during the thirty-six year marriage of the parties.
McCORD, Acting C. J., and WILLIS, BEN C., Associate Judge, concur.
MILLS, J., dissents.